                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                  SPARTANBURG DIVISION

Deon Jermaine Burgess,                         )
                                               )
                         Plaintiff,            )       C.A. No. 7:17-3343-HMH-KFM
                                               )
                  vs.                          )
                                               )          OPINION & ORDER
Brendall K. Mathis, William Reece,             )
Edgar V. Guthro, and Regina L. Nowak,          )
                                               )
                         Defendants.           )

           This matter is before the court with the Report and Recommendation of United States

Magistrate Judge Kevin F. McDonald, made in accordance with 28 U.S.C. § 636(b) and Local

Civil Rule 73.02 of the District of South Carolina.1 Deon Jermaine Burgess (“Burgess”),

proceeding pro se, brings this action alleging claims under 42 U.S.C. § 1983. Defendants

Brendall K. Mathis (“Mathis”), William Reece (“Reece”), Edgar V. Guthro (“Guthro”), and

Regina L. Nowak2 (“Nowak”) (collectively “Defendants”), filed a motion for summary judgment

and a motion to stay discovery. Burgess also filed a motion for summary judgment. In his

Report and Recommendation, Magistrate Judge McDonald recommends granting Defendants’




       1
          The recommendation has no presumptive weight, and the responsibility for making a
final determination remains with the United States District Court. See Mathews v. Weber, 423
U.S. 261, 270 (1976). The court is charged with making a de novo determination of those
portions of the Report and Recommendation to which specific objection is made. The court may
accept, reject, or modify, in whole or in part, the recommendation made by the magistrate judge
or recommit the matter with instructions. 28 U.S.C. § 636(b)(1) (2006).
       2
       The court notes that Defendant Nowak has been incorrectly identified as “Reginald L.
Nowak.”

                                                   1
motion for summary judgment, denying Burgess’ motion for summary judgment, and dismissing

Defendants’ motion to stay discovery as moot.

                           I. FACTUAL AND PROCEDURAL HISTORY

       In the amended complaint, Burgess alleges claims under § 1983 for malicious arrest,

malicious prosecution, abuse of process, negligent supervision, and false imprisonment against

Defendants based on his 2016 state arrest for distribution of crack cocaine. (Am. Compl. 3, ECF

No. 17.) On June 1, 2015, Burgess sold a quantity of crack cocaine to a confidential informant,

and the transaction was captured by police audio and video equipment provided to the informant

by Spartanburg City Police Department. (Defs.’ Mot. Summ. J. Attach. 2 (Mathis Aff. ¶¶ 5-8),

ECF No. 45-2.) On August 4, 2015, a warrant was issued for Burgess’ arrest for distribution of

crack cocaine. (Id. Attach. 5 (Warrant), ECF No. 45-5.) Upon learning of the warrant, Burgess

turned himself in on February 15, 2016. (R&R 2, ECF No. 61.) Burgess was indicted for

distribution of crack cocaine on August 19, 2016, in the Spartanburg County, South Carolina

Court of General Sessions. (Defs.’ Mot. Summ. J. Attach. 6 (Indictment), ECF No. 45-6.)

According to the prosecutor’s notation on the indictment form, the charges against Burgess were

eventually dismissed nolle prosequi because the confidential informant could not be located to

serve as a witness at trial. (Id. Attach. 6 (Indictment), ECF No. 45-6.)

       Burgess filed this complaint on December 11, 2017. (Compl., ECF No. 1.) Burgess filed

an amended complaint on March 20, 2018. (Am. Compl., ECF No. 17.) Defendants filed a

motion for summary judgment on August 29, 2018. (Defs.’ Mot. Summ. J., ECF No. 51.) On

September 24, 2018, Burgess filed his response, as well as a motion to compel discovery and a

motion for summary judgment. (Resp. Opp’n Defs.’ Mot. Summ. J., ECF No. 48; Mot. Compel,


                                                 2
ECF No. 50; Burgess Mot. Summ. J., ECF No. 51.) On October 9, 2018, Defendants filed their

reply and response in opposition to Burgess’ motion to compel and motion for summary

judgment. (Reply, ECF No. 59.) Defendants also filed a motion to stay discovery on

October 9, 2018. (Mot. Stay, ECF No. 60.) The magistrate judge issued the Order and Report

and Recommendation on October 16, 2018. (R&R, ECF No. 61.)

        The magistrate judge denied Burgess’ motion to compel. (Id. 7, ECF No. 61.) Further,

the magistrate judge recommends granting Defendants’ motion for summary judgment and

denying Burgess’ motion for summary judgment because probable cause existed to issue the

warrant for Burgess’ arrest. (Id. 4-5, ECF No. 61.) The magistrate judge further recommends

finding that qualified immunity shields all Defendants from any potential liability because

Burgess has not shown that his constitutional rights were violated. (Id. 7, ECF No. 61.) Finally,

he recommends dismissing Defendants’ motion to stay discovery as moot. (Id., ECF No. 61.)

                                  II. DISCUSSION OF THE LAW

                               A. Summary Judgment Standard

        Summary judgment is appropriate only “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). In deciding whether a genuine issue of material fact exists, the evidence of the

non-moving party is to be believed and all justifiable inferences must be drawn in his favor. See

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). However, “[o]nly disputes over facts

that might affect the outcome of the suit under the governing law will properly preclude the entry

of summary judgment. Factual disputes that are irrelevant or unnecessary will not be counted.”

Id. at 248.


                                                 3
       A litigant “cannot create a genuine issue of material fact through mere speculation or the

building of one inference upon another.” Beale v. Hardy, 769 F.2d 213, 214 (4th Cir. 1985).

“[W]here the record taken as a whole could not lead a rational trier of fact to find for the

non-moving party, disposition by summary judgment is appropriate.” Monahan v. Cty. of

Chesterfield, Va., 95 F.3d 1263, 1265 (4th Cir. 1996) (internal quotation marks and citation

omitted). “[T]he mere existence of some alleged factual dispute between the parties will not

defeat an otherwise properly supported motion for summary judgment; the requirement is that

there be no genuine issue of material fact.” Ballenger v. N.C. Agric. Extension Serv., 815 F.2d

1001, 1005 (4th Cir. 1987) (internal quotation marks and citation omitted).

                                           B. Objections

       Objections to the Report and Recommendation must be specific. Failure to file specific

objections constitutes a waiver of a party’s right to further judicial review, including appellate

review, if the recommendation is accepted by the district judge. See United States v. Schronce,

727 F.2d 91, 94 & n.4 (4th Cir. 1984). In the absence of specific objections to the Report and

Recommendation of the magistrate judge, this court is not required to give any explanation for

adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Upon

review, the court finds that many of Burgess’ objections are non-specific, unrelated to the

dispositive portions of the magistrate judge’s Report and Recommendation, or merely restate his

claims. However, the court was able to glean two specific objections. Burgess objects (1) to the

magistrate judge’s finding that probable cause existed to support the warrant for Burgess’ arrest

and (2) to the magistrate judge’s analysis of a claim for false arrest instead of malicious arrest.

(Objs. ¶¶ 2, 4, ECF No. 64.)


                                                  4
       First, Burgess asserts that the magistrate judge did not consider his entire argument

regarding the lack of probable cause to support Burgess’ arrest. (Id. ¶ 2, ECF No. 64.) Probable

cause is determined by a “totality-of-the-circumstances” approach. Illinois v. Gates, 462 U.S.

213, 230 (1983). “The probable-cause inquiry turns on two factors: ‘the suspect’s conduct as

known to the officer, and the contours of the offense thought to be committed by that conduct.’”

Smith v. Munday, 848 F.3d 248, 253 (4th Cir. 2017) (quoting Graham v. Gagnon, 831 F.3d 176,

184 (4th Cir. 2016)). “A court should only consider the information the officers had at the time

they sought the warrant.” Id. Burgess alleges that procedural discrepancies involving “rule 6

proper protocols” and police documentation forms prevent finding that probable cause existed to

support the warrant. (Objs. ¶ 2, ECF No. 64.) However, when Mathis sought the arrest warrant,

he possessed video evidence of Burgess selling an “off-white rock like substance” purported to

be crack cocaine to a confidential informant, and the substance field tested positive for cocaine

base. (Defs.’ Mot. Summ. J. Attach. 2 (Mathis Aff. ¶¶ 5-8), ECF No. 45-2.) Thus, Mathis had

probable cause to seek Burgess’ arrest warrant under the totality of the circumstances.

       Second, Burgess asserts that the magistrate judge mistakenly analyzed his claim for

malicious arrest as a claim for false arrest. (Id. ¶ 4, ECF No. 64.) To the extent that malicious

arrest is a viable cause of action in South Carolina, this is a distinction without significance

because a claim for malicious arrest, like false arrest, requires a showing of a lack of probable

cause. Campbell v. O’Bryan, 43 S.C.L. 204, 206 (S.C. Ct. App. L. 1856) (requiring a showing of

malice and lack of probable cause to sustain an action for malicious arrest). As discussed above,

there was probable cause to support Burgess’ arrest warrant. Thus, Burgess cannot maintain a




                                                  5
claim for either malicious arrest or false arrest. Accordingly, Burgess’ objections are without

merit.3

              Therefore, after a thorough review of the magistrate judge’s Report and the record in this

case, the court adopts the Report and Recommendation and incorporates it herein.

              It is therefore

              ORDERED that Defendants’ motion for summary judgment, docket number 45, is

granted. It is further

              ORDERED that Burgess’ motion for summary judgment, docket number 51, is denied.

It is further

              ORDERED that Defendants’ motion to stay, docket number 60, is denied as moot.

              IT IS SO ORDERED.

                                                   s/Henry M. Herlong, Jr.
                                                   Senior United States District Judge

Greenville, South Carolina
November 8, 2018



          3
         Although not specifically addressed in the Report and Recommendation or specifically
objected to by Burgess, the court further finds that Burgess’ claim for abuse of process is
without merit because there is no evidence to support the claim that any of the Defendants acted
with an improper purpose or ulterior motive. See Huggins v. Winn-Dixie Greenville, Inc., 153
S.E.2d 693, 694 (S.C. 1967) (“[A]n abuse of process is the employment of legal process for
some purpose other than that which it was intended by the law to effect–the improper use of a
regularly issued process.”). Further, Burgess’ claim for false imprisonment is without merit
because probable cause existed to support his arrest. See McPhearson v. Anderson, 874 F.
Supp. 2d 573, 580 (E.D. Va. 2012) (noting that claims for false arrest or false imprisonment
brought under § 1983 are properly analyzed as unreasonable seizures under the Fourth
Amendment and that a seizure or arrest supported by probable cause does not violate the Fourth
Amendment); see also Baker v. McCollan, 443 U.S. 137, 142 (1979) (“[T]he Fourth
Amendment requires the States to provide a fair and reliable determination of probable cause as
a condition for any significant pretrial restraint of liberty.”).

                                                       6
                               NOTICE OF RIGHT TO APPEAL

       The Plaintiff is hereby notified that he has the right to appeal this order within thirty (30)

days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.




                                                  7
